Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to Claims 1 and 13, the limitation “each time interval within the set of first time intervals corresponding to a ratio of a wind effect value and a stack effect value that satisfies a stack value threshold” is not described in the specification. While “a wind effect parameter indicative of a wind effect is within a threshold value of a stack effect parameter indicative of a stack threshold with regards to this ratio is discussed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel Kauffman et al. (US 2016/0266594), hereinafter ‘Kauffman’, in view of Sylvia Smullin (US 2015/0330923), hereinafter ‘Smullin’, in further view of K. Gowri et al., “Infiltration Modeling Guidelines for Commercial Building Energy Analysis”,  PNNL-18898, Prepared for the U.S. Department of Energy under Contract DE-AC05-76RL01830, September 2009, 21 p., further view of Michael J. Wenzel et al. (US 2014/0278165), hereinafter ‘Wenzel’, and further in view of Mark Modera et al., “SIMPLIFIED METHODS FOR COMBINING MECHANICAL VENTILATION AND NATURAL INFILTRATION”, Technical Series for the Department of Heating and Ventilating, Royal Institute of Technology, Stockholm, Sweden, 1985, 17 pages, https://escholarship.org/content/qt1kh4s0xk/qt1kh4s0xk.pdf?t=lnrwzc, hereinafter ‘Modera’.

With regards to Claim 1 and 13, Kauffman discloses a method comprising: obtaining, using at least one computing device disposed remote from an electronic meter of a building (end-use device 206, Fig.2), heating, ventilation and air conditioning (HVAC) information indicative of HVAC runtime at the building (The data from the utility meter(s), weather meter(s), indoor climate monitor(s), auxiliary input meter(s), and auxiliary output meter(s) can be collected in multiple ways including but not limited to: manual reading of the meters with corresponding time and/or date stamps; remote reading of the meters using a device capable of recording the data from the meters with corresponding time and/or date stamps; retrieval of the data from a utility database; collecting the data from energy consumer's online accounts through the use of webscrapers; input of the data by the user; direct data feed from a database containing the relevant data, or by other means [0078]); selecting, using the at least one computing device, a first subset of the HVAC information corresponding to a set of first time interval, selecting, using the at least one computing device,  a second subset of the HVAC information corresponding to a second time interval (the information collected from the at least one weather meter … are used to characterize the quality of the dwelling's insulation and air infiltration rates across the multiple time periods [0030], i.e. selecting first and second time intervals, emphasis added); computing, using the at least one computing device, an air leakage parameter indicative of an air leakage of the building (Key to the evaluation of a dwelling's energy performance are the calculation of U (i.e. thermal conduction) and K (i.e. air change rate) … The purpose of the inverse model explained herein includes the estimation of parameters U and K for any particular 

Kauffman further discloses varying wind speed information (varying environmental conditions such as wind speed and direction [0071]) that affect air leaks through the thermal envelop in the building (Air infiltration underperformance issues over time are usually a consequence of either air leakage through the thermal envelope [0071]).
Kauffman also discloses that it is known in the art to compare energy use calculations/models to determine retrofit advantages (creating two whole-building energy use models of the dwelling, one each from before and after the retrofit, and then comparing the two whole-building energy use models to find differences in energy use profiles [0009]).
Kauffman discloses wind effect with regards to air leakage/ infiltration [0071] as well as a computed stack effect draft flow rate [0133].
However, Kauffman does not specifically disclose that a first subset of the HVAC information corresponds to a first time interval characterized at least in part by a first wind speed value, and that a second subset of the HVAC information corresponds to a second time interval characterized at least in part by a second wind speed value less than the first wind speed value, wherein each second time interval has a start or end 
Kauffman also does not specifically disclose computing, using the at least one computing device, at least one confidence interval for one or more thermal characteristics of the building comprising at least one of a value indicative of a thermal insulation or a value indicative of a heating, ventilation and air conditioning (HVAC) efficiency, executing, using the at least one computing device, a computer model to calculate an estimated one or more thermal characteristics of the building, wherein the 
Kauffman also does not specifically disclose that each time interval within the set of first time intervals corresponding to a ratio of a wind effect value and a stack effect value that satisfies a stack value threshold.
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman to match each time interval within the first set of time intervals with a corresponding second time interval that would be characterized by similar HVAC heating/cooling conditions (similar homes over a given time period t [0196]), however, under a different wind conditions so only influence of one parameter, such as wind speed, could be accurately calculated/ evaluated, while using timestamps that satisfy thresholds that would accurately define start or end of each corresponding (matched) time interval as known in the art (Smullin, Gilbert, Torres). 
Smullin discloses monitoring energy use by selecting one-minute, 15-minute [0042] and/or hourly time intervals (i.e. first and second time intervals, emphasis added) characterized by wind speed and natural variations in weather [0036] and that the air leaks (The flow rate of air through a given hole or opening in a house [0082]) is a function of ambient wind speed (The flow rate per unit area for an entire house can be estimated as a function of |T.sub.a-T| and wind speed [0082]; also, [0100]; [0104]).
Smullin also discloses time stamps of the time intervals (series) [0061] and time interval thresholds [0055] as well as generating and transmitting, notification associated with the building, the notification comprising at least one recommendation 
Gowri discloses for each scenario (Section 5, Sensitivity Analysis), the at least one computing device calculating one or more simulated air leakage parameters and the one or more simulated thermal characteristics for the building (EnergyPlus infiltration input is calculated to be 0.2016 cfm/sf of exterior wall area, Executive Summary; EnergyPlus provides the option to define multiple infiltration objects for each zone and this option could be used to specify the infiltration due to wind and stack effects separately, p.20; Section 4; Equation 1, p.7; Table 1, p.6;  The design infiltration rate is defined as a volumetric flow rate for each conditioned zone in the thermal model. In addition to design infiltration rate, an infiltration schedule can be specified to indicate the variation in infiltration rate based on time of day … EnergyPlus calculates infiltration load based on design infiltration rate (Ivesien), schedule fraction, (F schedule), temperature difference between the zone and outdoor air, and wind speed… There are four coefficients A, B, C and D that can be defined by users to take into account the effect of micro climate conditions of temperature, Section 3. Items 1 and 2; Tables 3-5, Model, Building ACH).
Gowri also discloses that air leakage (infiltration) is a function of wind speed and variation of the wind speed (Section 3).

It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman in view of Smullin, in further view of Gowri to use two different wind speeds with a second time interval characterized at least in part by a second wind speed value less than the first wind speed value wind to reflect two wind speed situations, one with a wind gust condition (first wind speed value) and one with a lesser speed, for example, average condition, (second wind speed value) that would represent typical wind variations over time (wind speed at each simulation time step, Gowri, Section 3, p.7) and correspond to different air leakages (air infiltrations) to have a more reliable indication of air leakage of the building under different infiltrations leading to more accurate and representative recommendation of the retrofit suitability related to air leakage.
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman in view of Smullin, in 
Wenzel discloses computing, using the at least one computing device, at least one confidence interval for one or more thermal characteristics of the building comprising at least one of a value indicative of a thermal insulation or a value indicative of a heating, ventilation and air conditioning (HVAC) efficiency, executing, using the at least one computing device, a computer model to calculate an estimated one or more thermal characteristics of the building, wherein the computer model identifies possible values of the estimated one or more thermal characteristics of the building in accordance with the at least one confidence interval (a confidence interval may be constructed using the independent variables of the building's energy consumption models. If a new observation (e.g., a new NAC or utility billing data) falls outside of the confidence interval, this may indicate a non-routine change to the building's operations 
It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman in view of Smullin, in further view of Gowri, and in view of Wenzel to compute at least one confidence interval for one or more thermal characteristics of the building comprising at least one of a value indicative of a thermal insulation or a value indicative of HVAC efficiency as known in the art of statistics (analyze energy-related characteristics and statistics of a building, Wenzel [0044]) to calculate an estimated one or more thermal characteristics of the building identifying possible values of the estimated one or more thermal characteristics of the building in accordance with the at least one confidence interval to accurately analyze corrective options (Fault detector 314 may use any number of different analytical or statistical techniques to detect a potential fault, Wenzel [0059]) to reduce energy consumption (Correcting equipment faults in the building's existing systems also presents another opportunity to reduce the building's energy consumption, Wenzel [0006]).

It would have also been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman in view of Smullin, in further view of Gowri, further in view of Wenzel, and in view of Modera to evaluate each time interval within the set of first time intervals corresponding to a ratio of a wind effect value and a stack effect value that satisfies a stack value threshold to minimize errors and achieve higher accuracy in computing air leakage parameters for the building by combining stack and wind induced flow (The method chosen for combining stack and wind induced flows in the LBL model, Modera, p.2).

With regards to Claims 3 and 15, Kauffman further discloses obtaining the HVAC information comprises: receiving, from a resource consumption meter disposed at the building and using the at least one computing device, resource consumption data (The data from the utility meter(s), weather meter(s), indoor climate monitor(s), auxiliary input meter(s), and auxiliary output meter(s) can be collected in multiple ways including but not limited to: manual reading of the meters with corresponding time and/or date stamps; remote reading of the meters using a device capable of recording the data from the meters with corresponding time and/or date stamps; retrieval of the data from a utility database; collecting the data from energy consumer's online accounts through the . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Smullin, in further view of Gowri, further in view of Wenzel, in view of Modera, in further view of Jan-Dieter Spalink et al. (2006/0111816), hereinafter ‘Spalink’.
Kauffman in view of Smullin, in further view of Gowri, further in view of Wenzel, in view of Modera discloses the claimed invention as discussed in Claim 1.
In addition, Kauffman discloses, based on the air leakage parameter, suitability of the building for the retrofit opportunity as discussed above.
However, Kauffman does not disclose computing an ACH50 parameter, and determining suitability of the building for the retrofit opportunity based on the ACH50 parameter.
Spalink discloses that all buildings have a certain amount of air leakage, which may be expressed as a percentage of the total indoor air volume that is exchanged per 
Spalink also discloses that imperfections in the building envelope, such as cracks around windows and doors, as well as any gaps between individual construction elements, such as panels, which have not been joined or caulked properly, may all contribute to this leakage [0055]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman in view of Smullin, in further view of Gowri, further in view of Wenzel, in view of Modera, in further view of Spalink, to compute an ACH50 parameter, and to use this parameter, characteristic of air leakage, to recommend a retrofit of the building such as fixing imperfections in the building envelop (Spalink [0050]).

Claim 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Smullin, in further view of Gowri, further in view of Wenzel, in view of Modera, in further view of Priotomo Abiprojo et al. (US 2016/0377309), hereinafter ‘Abiprojo”.

With regards to Claim 2, Kauffman also discloses obtaining indoor climate data, for example temperature [0049] and computing, using the at least one computing device, the HVAC information based on the temperature data (the information collected from … the at least one indoor climate meter are used to characterize the quality of the 
Q.sub.I=0.018*V*K.sub.T*.DELTA.T [0181]). 
However, Kauffman does not specifically disclose receiving, from a communicating thermostat disposed at the building and using the at least one computing device, temperature data indicative of a temperature at the building.
Smullin discloses temperature-communicating thermostat [0032-0033].
Abiprojo discloses using temperature data indicative of a temperature at the building from a thermostat (The processing module 1400 compares heat flux generated by the HVAC equipment against energy consumption. The heat flux may be indicated by return air temperature and/or indoor temperature, such as from a thermostat. The processing module 1400 may calculate the envelope of the building to determine the net flux [0197]; Using run time, duty cycle, temperature slopes, ambient temperature, and equipment heat flux versus building flux, appropriateness of equipment sizing can be determined [0201]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman in view of Smullin, in further view of Gowri, further in view of Wenzel, in view of Modera, and in view of Abiprojo to use 

With regards to Claim 14, Kauffman in view of Smullin, in further view of Gowri, further in view of Wenzel, in view of Modera, and in view of Abiprojo discloses the claimed limitations as discussed in Claims 2 and 13.

Claim 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Smullin, in further view of Gowri, further in view of Wenzel, in view of Modera, in further view of Patrick Andrew Shiel et al. (US 2016/0334126), hereinafter ‘Shiel”.

With regards to Claim 4, Kauffman in view of Smullin, in further view of Gowri, further in view of Wenzel, in view of Modera discloses selecting a first subset of the HVAC information corresponding to a first time interval characterized at least in part by a first wind speed value and selecting a second subset of the HVAC information corresponding to a second time interval characterized at least in part by a second wind speed value as discussed above.
Kauffman further discloses energy use analysis that included occupant’s lifestyle and behavior, their number, and intensity of energy appliance energy use while occupied [0147].

Smullin discloses human activity dues to high occupancy and cooking [0027].
Shiel discloses different human activity during nights and weekend versus actual operating hours in the building (over a two month period, showed that the building was lightly used overnight and at weekends, varying between 10 and 25 people at any time at weekends [0195]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman in view of Smullin, in further view of Gowri, further in view of Wenzel, in view of Modera, in further view of Shiel to select the first and second subsets of the HVAC information corresponding to the first and second time intervals being characterized by first and second internal human activity data, such as weekdays and weekend, as discussed in Shiel, indicative of human activity at the building, wherein the first internal human activity data (10 and 25 people at any time at weekends, Shiel [0195]) is within a threshold value of the second internal human activity data at full activity level during actual operating hours (Shiel [0195]) to correctly evaluate energy use.

Claim 16, Kauffman in view of Smullin, in further view of Gowri, further in view of Wenzel, in view of Modera, in further view of Shiel discloses the claimed limitations as discussed in Claims 4 and 13.

Claim 5 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Smullin, in further view of Gowri, further in view of Wenzel, in view of Modera, in further view of Joel Stanley Gilbert (US 2014/0379298), hereinafter ‘Gilbert”.

With regards to Claim 5, Kauffman in view of Smullin, in further view of Gowri, further in view of Wenzel, in view of Modera discloses selecting a first subset of the HVAC information corresponding to a first time interval characterized at least in part by a first wind speed value and selecting a second subset of the HVAC information corresponding to a second time interval characterized at least in part by a second wind speed value as discussed above.
Kauffman further discloses solar gain [0047].
However, Kauffman does not disclose selecting the first and second subsets of the HVAC information corresponding to the first and second time intervals being characterized by first and second solar irradiation data, respectively, wherein the first solar irradiation data is within a threshold value of the second solar irradiation data.
Smullin discloses that solar radiation may also be incorporated into the model [0045] and discloses solar heat gain [0071].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman in view of Smullin, in further view of Gowri, further in view of Wenzel, in view of Modera, in further view of Gilbert to select the first and second subsets of the HVAC information corresponding to the first and second time intervals being characterized by first and second solar irradiation data, respectively, wherein the first solar irradiation data (overcast afternoons, Gilbert [0119]) is within a threshold value of the second solar irradiation data (afternoon with full son, Gilbert [0119]) to evaluate how much solar gain affects the cooling system operation (Gilbert [0119]). 

With regards to Claim 17, Kauffman in view of Smullin, in further view of Gowri, further in view of Wenzel, in view of Modera, in further view of Gilbert discloses the claimed limitations as discussed in Claims 5 and 13.

Claim 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Smullin, in further view of Gowri, further in view of Wenzel, in view of Modera, in further view of Michael Zeifman (US 2015/0081384), hereinafter ‘Zeifman”.

With regards to Claim 6, Kauffman in view of Smullin, in further view of Gowri, further in view of Wenzel, in view of Modera discloses selecting a first subset of the HVAC information corresponding to a first time interval characterized at least in part by a first wind speed value and selecting a second subset of the HVAC information corresponding to a second time interval characterized at least in part by a second wind speed value as discussed above.
Kauffman further discloses temperature dependent energy use in energy units per time interval per heating degree day (or per degree), both before and after a home energy efficiency improvement [0245]).
 However, Kauffman does not disclose selecting the first and second subsets of the HVAC information corresponding, respectively, to the first time interval being defined at a first clock interval and the second time interval being defined at a second clock interval, the first clock interval being within a threshold range of the second clock interval.
Zeifman discloses selecting the first and second subsets of the HVAC information corresponding, respectively, to the first time interval being defined at a first clock interval and the second time interval being defined at a second clock interval, the first clock interval being within a threshold range of the second clock interval (a time interval over the time period, where the time period is one hour or less (first clock period, examiner added) and the time period is one week or more (second clock period, examiner added) [0007]).


With regards to Claim 18, Kauffman in view of Smullin, in further view of Gowri, further in view of Wenzel, in view of Modera, in further view of Zeifman discloses the claimed limitations as discussed in Claims 6 and 13.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Smullin, in further view of Gowri, further in view of Wenzel, in view of Modera, in further view of Bum-Suk Choi et al. (US 2011/0125787), hereinafter ‘Choi”.

With regards to Claim 7, Kauffman in view of Smullin, in further view of Gowri, further in view of Wenzel, in view of Modera discloses selecting a first subset of the HVAC information corresponding to a first time interval characterized at least in part by 
However, Kauffman does not disclose selecting a first subset of the HVAC information in which the first wind speed value is at least 50% of a maximum wind speed value measured throughout a past period of time.
Choi discloses selecting first wind speed value is at least 50% of a maximum wind speed value (It may describe user preference information as a preference ratio, for example, a 10 m/s wind speed or 50% of a maximum wind speed [0157]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman in view of Smullin, in further view of Gowri, further in view of Wenzel, in view of Modera, in further view of Choi to select a first subset of the HVAC information in which the first wind speed value is at least 50% of a maximum wind speed value measured throughout a past period of time as a user preference (Choi [0157]) while noting that the instant specification does not describe any particular advantage of such selection (see further the above rejection under the 35 U.S.C. 112(a)).

With regards to Claim 19, Kauffman in view of Smullin, in further view of Gowri, further in view of Wenzel, in view of Modera, in further view of Choi discloses the claimed limitations as discussed in Claims 7 and 13.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Smullin, in further view of Gowri, further in view of Wenzel, in view of Modera, in further view of Bradley I. Meier (US 2017/0104648), hereinafter ‘Meier”.

With regards to Claim 8, Kauffman in view of Smullin, in further view of Gowri, further in view of Wenzel, in view of Modera discloses selecting a first subset of the HVAC information corresponding to a first time interval characterized at least in part by a first wind speed value and selecting a second subset of the HVAC information corresponding to a second time interval characterized at least in part by a second wind speed value as discussed above.
However, Kauffman does not disclose selecting a first subset of the HVAC information in which an average wind speed exceeds a first wind speed threshold.
Meier discloses selecting a first subset information in which an average wind speed exceeds a first wind speed threshold (it is determined that the respective average wind speed or maximum wind speed exceeded a predetermined threshold for the respective average wind speed or maximum wind speed  [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman in view of Smullin, in further view of Gowri, further in view of Wenzel, in view of Modera, in further view of Meier to select a first subset of the (HVAC) information in which an average wind speed exceeds a first wind speed threshold as known in the art of particular selection of wind data for transmission and alert purposes while noting that the instant specification does not .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Smullin, in further view of Gowri, further in view of Wenzel, in view of Modera, in further view of Ning-Bo Wang (US 2015/0355215), hereinafter ‘Wang”.

With regards to Claim 9, Kauffman in view of Smullin, in further view of Gowri, further in view of Wenzel, in view of Modera discloses selecting a first subset of the HVAC information corresponding to a first time interval characterized at least in part by a first wind speed value and selecting a second subset of the HVAC information corresponding to a second time interval characterized at least in part by a second wind speed value as discussed above.
However, Kauffman does not disclose selecting a second subset of the HVAC information in which an average wind speed is less than a second wind speed threshold, the second wind speed threshold being less than the first wind speed threshold.
Wang discloses selecting a second subset of the HVAC information in which an average wind speed is less than a second wind speed threshold, the second wind speed threshold being less than the first wind speed threshold (For example, the central control unit 20 may restore disconnected wind turbines if the average wind speed during a predetermined period after the disconnection of the wind turbines is lower than or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman in view of Smullin, in further view of Gowri, further in view of Wenzel, in view of Modera, in further view of Wang to select a second subset of the HVAC information in which an average wind speed is less than a second wind speed threshold, the second wind speed threshold being less than the first wind speed threshold to control timing of restored wind turbines based on anemometer reading as opposed to a command from the control unit (Wang [0055]) to allow a stable output power to be supplied even if a gust of wind blows during the output-power limiting operation (Wang [0056]) while noting that the instant specification does not describe any particular advantage of such selection (see further the above rejection under the 35 U.S.C. 112(a)).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kauffman in view of Smullin, in further view of Gowri, further in view of Wenzel, in view of Modera, in further view of Makoto Yamada (US 2016/0044246), hereinafter ‘Yamada”.

With regards to Claim 10, Kauffman in view of Smullin, in further view of Gowri, further in view of Wenzel, in view of Modera discloses selecting a first subset of the HVAC information corresponding to a first time interval characterized at least in part by a first wind speed value and selecting a second subset of the HVAC information 
However, Kauffman does not disclose selecting a second subset of the HVAC information in which the second wind speed value is less than 10% of a maximum wind speed value measured throughout a past period of time.
Yamada discloses selecting information in which the value is less than 10% of a maximum value measured throughout a past period of time (the LUT 68 of FIG. 12 is a LUT in which only data having image quality evaluation values within 10% from the maximum value value (1.0) is selected from the LUT 38 of FIG. 4 and is registered [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kauffman in view of Smullin, in further view of Gowri, further in view of Wenzel, in view of Modera, in further view of Yamada to select a (second) subset of the (HVAC) information in which the second value such as wind speed value is less than 10% of a maximum value such as wind speed value measured throughout a past period of time to select the position of the intersection point for photography faster (Yamada [0074]) while noting that the instant specification does not describe any particular advantage of such selection (see further the above rejection under the 35 U.S.C. 112(a)).



Response to Arguments

35 U.S.C. 103
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Francesco Torres et al. (US 2017/0329357) discloses calculating (simulating) enthalpy difference between outside air and inside air in a building that depends on air leakage parameters as well as wind speed at a specific time interval used in a calculation [0065].
Adam Stein et al. (US 2014/0058572) discloses a computer-implemented method of energy consumption and energy demand management in a building. In accordance with some embodiments, interval energy data of a specific building may be collected with a fixed time interval and paired with local historical weather data and other forms of operational data that includes computing confidence interval in simulation assessments.
F. Allard et al., “Wind-Induced Ventilation”, ASHRAE TRANSACTIONS 1989. V 95, Pl 2, discloses the wind effect is studied with and without stack effect and mechanical exhaust. The infiltration for each zone is shown as a function of wind effect alone and in combination with stack effect and mechanical exhaust that affect building infiltration. This paper emphasizes the influence of wind effect on infiltration rates and its couplings with stack effect due to buoyancy, and a mechanical exhaust system.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863